Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on June 27, 2022.

The application has been amended as follows: 
Title
	Replace title with: ENDOSCOPE SYSTEM, ENDOSCOPE IMAGE PROCESSING METHOD, AND COMPUTER READABLE RECORDING MEDIUM FOR GENERATING A THREE-DIMENSIONAL SHAPE IMAGE

Claims
	In claim 1, line 8, replace “set for the estimated three-dimensional position” with –set, for the estimated three-dimensional position, --.

	In claim 14, line 5, replace “setting for the estimated three-dimensional position” with –setting, for the estimated three-dimensional position, --.

	In claim 15, 
line 8, replace “setting for the estimated three-dimensional position” with –setting, for the estimated three-dimensional position, --;
		      	line 9, replace “the endoscope system” with --an endoscope system--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites a system configured to, inter alia, “set for the estimated three-dimensional position a reliability corresponding to a predetermined parameter related to the endoscope system determined when the predetermined image is acquired, and select, when a plurality of three-dimensional positions for the target portion exist, a predetermined three-dimensional position among the plurality of three dimensional positions depending on the set reliability and generate a three dimensional shape image based on the selected predetermined three-dimensional position”.  Tanaka et al. (US 2009/0073257)  appears to be the closest prior art of record.  Although Tanaka et al. discloses an system which calculates a reliability of a voxel (small area containing multiple three-dimensional points) in a shape map, based on the distance between the distal end of the endoscope and the center of the voxel, Tanaka fails to disclose selecting a predetermined three-dimensional position among the plurality of three dimensional positions depending on the set reliability, and generating a three-dimensional shape image based on the selected predetermined three-dimensional position.  Since no other prior art of record explicitly teaches or fairly suggests, alone or in combination, each and every element of the combination recited in claim 1, claim 1 is allowable over the prior art of record.  Claims 14 and 15 recite substantially similar elements in method form and computer program form, and are thus allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795